DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  there are three spelling errors in Claim 1. The errors are underlined in the attached annotated claims. See:
“sept” in Line 4; should be swept
“a” in Line 6; should be at
“a” in Line 21; should be at.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See underlines in the attached annotated claims.
Claim 1 recites the limitation "upwardly" in Line 9 and then defines “substantially in a second XY-plane that is parallel … the first XY-plane”. These two statements are contradictory. If the wing is angled upwardly, it cannot also be parallel with an XY-plane. The gull wing of applicant has two portions, one of which extends upwardly and the other which is horizontal. Applicant should define an inner portion and outer portion of the wing, assuming there is support in the specification. Then also describe how one extends up and the other is parallel with the XY-plane.
Claim 1 recites the limitation "the forward" in Line 15 which renders the claim indefinite. The position of the rotor pods is unclear because the forward pair has already been defined higher up in the claim. It appears this phrase is simply left over from how the claim was previously written, and should be deleted.
Claims 4-10 are rejected for being dependent upon an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judas (US 10,131,426 B2).
Regarding Claim 1 Judas discloses A vertical take-off and landing (See Fig. 7 first and also figures 3, 6, and 10) aircraft comprising:
a fuselage (13) defining a longitudinal X-axis (50) of the aircraft;
a forward pair of port and starboard canards (3a) extending laterally outwardly from the fuselage substantially in a first XV-plane and being sept in a forward direction (as defined by phi, “3a has a negative sweep angle”; Column 13 Line 37) relative to the longitudinal X-axis of the aircraft;
a forward pair of port and starboard rotor pods (6/46) positioned a respective terminal ends of the forward pair of the port and starboard canards;
an aft pair of port and starboard aerodynamic wings (3b) extending laterally upwardly and outwardly from the fuselage substantially in a second XV-plane that is parallel to and vertically displaced (by the height of 48) above the first XV-plane and being swept in an aft direction (as defined by phi again in Fig. 7) relative to the longitudinal X­axis of the aircraft;
an aft pair of port and starboard rotor pods (6/46) positioned at respective terminal ends of the forward and aft pairs of port and starboard aerodynamic wings, wherein
the forward pair of port and starboard canards have a span that is less than a span of the aft pair of port and starboard aerodynamic wings (compare length of 3a and 3b in Fig. 7) such that the aft pair of port and starboard rotor pods positioned at the terminal ends of the aerodynamic wings are positioned laterally outwardly (see slight difference of distance in Fig. 6) of the forward pair of port and starboard rotor pods positioned a the respective terminal ends of the forward pair of the port and starboard canards, and wherein 
each of the port and starboard rotor pods of the forward and aft pairs thereof are in substantial alignment (perhaps best shown in Fig. 10) with the longitudinal X-axis of the fuselage; and wherein
each of the forward and aft pairs of port and starboard rotor pods comprises a pair of forward and aft rotor assemblies, wherein one-half of the rotor assemblies rotate in one direction about a first rotation axis and a remaining one-half of the rotor assemblies rotate in a second direction (“rotate in opposite directions”; Column 10 Line 34; See Fig. 3) about a second rotation axis, wherein each of the first and second rotation axes is parallel to a substantially vertically oriented Z-axis (axis through 19).

The examiner notes that Judas states “different features can be suitably combined or interchanged in order to arrive at further embodiments of the aircraft” (Column 7 Line 57). So although multiple embodiments are used in this rejection, the claimed aircraft is still anticipated by Judas.

Regarding Claims 7-9 Judas discloses the VTOL:

7. The VTOL aircraft according to claim 1, wherein the fuselage comprises an aft vertical stabilizer (25/48).

8. The VTOL aircraft according to claim 1, wherein the forward pairs of port and starboard rotor pods are positioned (See Fig. 3) forwardly of a center of gravity (as required by “lifting rotors 5 should be positioned and oriented on the aircraft 1 such that the sum of the lifting forces generated thereby passes approximately through a center of gravity of the aircraft”; See Column 10 Line 26) of the aircraft.

9. The VTOL aircraft according to claim 8, wherein the aft pairs of port and starboard rotor pods are positioned aft of the CG (as required by “lifting rotors 5 should be positioned and oriented on the aircraft 1 such that the sum of the lifting forces generated thereby passes approximately through a center of gravity of the aircraft”; See Column 10 Line 26) of the aircraft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Judas as applied to claim 1 above, and further in view of Quenzler (US 3089666 A). Judas discloses the limitations of Claims 5 and 6 of:
further comprising port and starboard propulsive rotors (11; See where 9 points in Fig. 10) each providing thrust along the longitudinal axis (See Fig. 10) of the fuselage;
wherein each of the port and starboard propulsive rotors comprise a pusher propeller assembly (“two thrust drives”; Column 15 Line 33); and
Judas discloses a raised wing in Figure 17 but is silent on gull wings of Claim 4.
Quenzler teaches a similar VTOL aircraft having fore and aft wings 27, wherein the aft pairs of port and starboard aerodynamic wings are in a gull wing configuration (all of the wings are gull wing). At the time of invention it would have been obvious to one of ordinary skill in the art to raise the rear wing of Judas (3b of Fig. 17) using a gull wing configuration as taught by Quenzler. These design elements are equivalents which one of ordinary skill in the art could choose based on strength and weight requirements.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Judas as applied to claim 1 above, and further in view of George (US 10,787,255 B2). Judas is simply silent on landing gear. George teaches a similar aircraft having dual propeller assemblies 410 and further teaches using ground skids (124). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the aircraft of Judas having a pair of landing skids in view of the teaching of George. The motivation for doing so would have been to use a robust and simple landing platform for performing VTOL operations.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
A new art rejection has been used in view of the new claim limitations. Applicant’s arguments are moot since they do not pertain to the newly cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642